DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 4, 17, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claims 4 and 12 recite the proviso that when R1 to R4 are each hydrogen in Formula 2, l is1.  However, claims 4, 17, and 20 recite compounds wherein R1 to R4 are each hydrogen and l is 0 which broadens the claim (for example see “Ar-8” in claims 4 and 17 and compound 24 in claim 20). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 5, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kido et al. (JP 2005320277A and English machine translation thereof).  
Regarding Claims 1-3, 5, and 10:  Kido et al. teaches a compound of the following structure (Pg. 101 of JP 2005320277A):

    PNG
    media_image1.png
    176
    269
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 

Wherein L1-3 each direct bonds, Ar1-2 are each substituted aryl groups having 6 ring carbon atoms (phenyl groups), l=0, and R4 is a substituted aryl group having 6 ring carbon atoms.
	Regarding Claim 6:  Kido et al. teaches an alternative compound wherein the phenyl groups are not substituted, reading on wherein Ar2 and Ar3 are Ar-11 as claimed (Pg. 102 of JP 2005320277A):

    PNG
    media_image3.png
    166
    260
    media_image3.png
    Greyscale


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchiwaki et al. (US Pub. No. 2016/0126467).
Fuchiwaki et al. teaches a compound of the following structure (Pg. 6):

    PNG
    media_image4.png
    413
    359
    media_image4.png
    Greyscale

Such a compound reads on a compound of claim 4 wherein L1-3 are each direct bonds, Ar1 is Ar-8, Ar2 is a heteroaryl group having 12 ring carbon atoms, and Ar3 is a substituted aryl group having 6 ring carbon atoms.

 	Claim(s) 12-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kido et al. (JP 2005320277A and English machine translation thereof).
	Regarding Claims 12, 13, 15, 16, 18, and 19:  Kido et al. teaches an organic electroluminescence device comprising an anode, cathode, and organic layer between the anode and cathode, wherein the organic layer includes a hole transport layer, an electron transport region, and an emission layer (light emitting layer) ([0100] of English machine translation).  Kido et al. teaches the hole transport layer comprising a compound of the following structure (Pg. 101 of JP 2005320277A and [0124] and [0137] of English machine translation):


    PNG
    media_image1.png
    176
    269
    media_image1.png
    Greyscale

The compound reads on a compound of Formula 1 as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 

Wherein L1-3 each direct bonds, Ar1-2 are each substituted aryl groups having 6 ring carbon atoms (phenyl groups), l=0, and R4 is a substituted aryl group having 6 ring carbon atoms.
	Regarding Claim 14:  Kido et al. teaches the device emits blue light ([0110] of English machine translation).

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchiwaki et al. (US Pub. No. 2016/0126467).
	Fuchiwaki et al. teaches an organic electroluminescent device comprising an anode, cathode, and organic layer between the anode and cathode, wherein the organic layer includes a hole transport layer, an electron transport region, and an emission layer (light emitting layer) 


    PNG
    media_image4.png
    413
    359
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered and sufficiently responded to in the new grounds of rejection as set forth above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        February 19, 2021